Citation Nr: 0736831	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-03 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of neck 
injury 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, wherein the RO denied the 
appellant's claims for service connection for back and neck 
injuries.  The veteran timely appealed the February 2005 
rating action to the Board. 

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge at the White River Junction, 
Vermont RO.  A copy of the hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he currently has low back and neck 
disabilities that are the result of a fall from an unsteady 
ladder onto to hard and rocky ground during active duty in 
Korea.  (Transcript (T.) pages (pgs.) 11-14).  He contends 
that after the fall, he was evacuated to a medical hospital, 
where his spine was taped up to his neck.  (T. at page 
(pg.)18).  He maintains that since the in-service fall, he 
has had constant neck and back pain. 

In support of the foregoing, service medical records reflect 
that in mid-October 1954, the veteran was admitted to the 
hospital after he hurt his back lifting the previously day.  
A physical evaluation of the spine revealed pain with flexion 
and extension of the head and upon other motion.  There was 
tenderness over T-12.  The veteran's spine was taped.  He was 
evacuated to a medical hospital.  A notation the following 
day reflects that the veteran was "doing better."  He was 
placed on light duty.  When evaluated two days later, the 
tape was removed from his back.  The veteran was reported to 
have been feeling "much better."  An April 1955 service 
separation examination report reflects that the veteran's 
spine and neck were evaluated as "normal."  

The crux of the veteran's claims for service connection for 
residuals of low back and neck disability hinges on whether 
there is medical evidence establishing an etiological 
relationship between any current low back and neck 
disabilities and his military service.  To that end, in an 
August 2005 opinion, the veteran's treating VA physician 
stated that "careful history" revealed that the appellant 
had suffered a traumatic back injury in Korea.  The VA 
physician concluded that it was more likely than not that the 
cause of the veteran's profound lumbar and cervical back pain 
was due to his war injury.  

In a December 2005 addendum, the VA physician stated that in 
formulating his August 2005 opinion, he had not considered 
post-service private medical evidence, reflecting that the 
appellant had sustained a herniated disc as a result of an 
occupational-related injury in 1998.  Thus, the VA examiner's 
August 2005 opinion is based on an inaccurate history, and he 
did not clarify whether consideration of the correct history 
changed the opinion.  

Although the veteran was examined by VA in February 2007 and 
was diagnosed as having cervical spine strain with moderate 
degenerative arthritis of the vertebral bodes and lumbosacral 
strain with moderate disk disease, spinal canal stenosis and 
protruding disks, the examiner did not provide an opinion 
addressing the etiology of the aforementioned disabilities. 

Overall, the in-service clinical notations referable to the 
veteran's back, along with the his consistent statements that 
his current low back and neck disabilities had their onset 
during an in-service fall during active service in Korea, 
trigger VA's duty to provide an examination.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence demonstrates "some 
casual connection between his disability and his military 
service").

A medical opinion, in conjunction with the review of the 
entire record and examination of the veteran, is needed to 
determine whether or not any current residuals of injuries to 
the low back and neck are related to his military service.  
38 C.F.R. § 3.159(c)(4)(2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic examination to determine if 
he currently has residuals of low back 
and neck injuries that are attributable 
to his military service.  The claims 
file including a copy of this remand 
should be reviewed by the examiner in 
conjunction with the examination.
    
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that any current residuals of injuries 
to the low back or neck began in 
service, or are otherwise related to a 
disease or injury in service, to 
specifically include the injury 
reported in October 1954.  The examiner 
should provide a rationale all opinions 
expressed
    
2.  If any benefit sought on appeal 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case (SSOC). The case should be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



